Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 21, 2018

                                       No. 04-18-00404-CR

                                    Maxwell Lynn JORDAN,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR1752
                          Honorable Joey Contreras, Judge Presiding


                                         ORDER
        On November 13, 2018, Appellant filed a “Pro Se Motion to Compel the 187th Judicial
District Court of Bexar County, Texas to bring forth to be heard Defendant[’]s Pro Se Motion for
new trial.” In his motion, Appellant asks this court to compel the trial court to rule on his pro se
motion for new trial filed in the trial court. “Trial courts are not required to rule on motions for
new trial because the passage of time may serve to overrule such motions by operation of law.”
In re Gonzalez, No. 04-18-00170-CR, 2018 WL 1610916, at *1 (Tex. App.—San Antonio Apr.
4, 2018) (orig. proceeding). Here, Appellant’s motion for new trial was overruled by operation of
law seventy-five days after the trial court imposed sentence in open court. See TEX. R. APP. P.
21.8(c). Appellant’s motion, therefore, is DENIED.

        Appellant also filed a pro se motion requesting an additional sixty days to file his
appellate brief. Appellant’s motion is GRANTED IN PART; Appellant may have an additional
thirty days to file his appellate brief, or until December 19, 2018. NO FURTHER REQUESTS
FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF WILL BE GRANTED.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court